DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to generating neural network architecture for performing a task implementing neural network search.
With regards to claim 1, Zoph (US 2019/0251439) discloses a neural architecture search system for generating a neural network architecture for performing a task (paragraph 23), the system comprising: 
one or more processors (paragraph 81); and 
a memory in communication with the one or more processors (paragraph 82), the memory including: 
a generator module having instructions that, when executed by the one or more processors, causes the one or more processors to generate a candidate neural network by a controller neural network (paragraph 23), 
a self-supervised training module, the self-supervised training module having instructions that, when executed by the one or more processors, causes the one or more processors to obtain training data (paragraph 23), generate an output by the candidate neural network performing a specific task using the training data as an input (paragraph 23), and 
an output module having instructions that, when executed by the one or more processors, causes the one or more processors to output the candidate neural network (paragraph 23).
Zhao (US 2021/0241097) discloses a training module, the training module having instructions that, when executed by the one or more processors, causes the one or more processors to obtain training data (paragraph 154), determine a loss value using a loss function and weight function for updating a neural network model (paragraph 154), and 
an output module having instructions that, when executed by the one or more processors, causes the one or more processors to output the updated neural network model (paragraph 154). 
The prior art, either singularly or in combination, does not disclose the limitation “…a generator module having instructions that, when executed by the one or more processors, causes the one or more processors to generate a candidate neural network by a controller neural network, the candidate neural network having a network architecture and one or more reference weights according to the controller neural network and one or more model weights of the controller neural network, a self-supervised training module, the self-supervised training module having instructions that, when executed by the one or more processors, causes the one or more processors to obtain training data, generate an output by the candidate neural network performing a specific task using the training data as an input, determine a loss value using a loss function that considers the output of the candidate neural network and at least a portion of the training data, and adjust the one or more model weights of the controller neural network based on the loss value, and an output module having instructions that, when executed by the one or more processors, causes the one or more processors to output the candidate neural network” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 8, Zoph (US 2019/0251439) discloses a method for generating a neural network architecture for performing a task (paragraph 23), the method comprising: 
generating a candidate neural network by a controller neural network (paragraph 23);
obtaining training data (paragraph 23); 
generating an output by the candidate neural network performing a specific task using the training data as an input (paragraph 23); 
outputting the candidate neural network (paragraph 23).
Zhao (US 2021/0241097) discloses obtaining training data (paragraph 154), determining a loss value using a loss function and weight function for updating a neural network model (paragraph 154), and outputting the updated neural network model (paragraph 154). 
The prior art, either singularly or in combination, does not disclose the limitation “…generating a candidate neural network by a controller neural network, the candidate neural network having a network architecture and one or more reference weights according to the controller neural network and one or more model weights of the controller neural network; obtaining training data; generating an output by the candidate neural network performing a specific task using the training data as an input; determining a loss value using a loss function that considers the output of the candidate neural network and at least a portion of the training data; adjusting the one or more model weights of the controller neural network based on the loss value; and outputting the candidate neural network” of claim 8.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 8. 
With regards to claim 15, Zoph (US 2019/0251439) discloses a non-transitory computer-readable medium storing instructions for generating a neural network architecture (paragraph 82) for performing a task that, when executed by one or more processors (paragraph 81), cause the one or more processors to:
generate a candidate neural network by a controller neural network (paragraph 23);
obtain training data (paragraph 23); 
generate an output by the candidate neural network performing a specific task using the training data as an input (paragraph 23); 
output the candidate neural network (paragraph 23).
Zhao (US 2021/0241097) discloses obtain training data (paragraph 154), determine a loss value using a loss function and weight function for updating a neural network model (paragraph 154), and outputting the updated neural network model (paragraph 154). 
The prior art, either singularly or in combination, does not disclose the limitation “…generate a candidate neural network by a controller neural network, the candidate neural network having a network architecture and one or more reference weights according to the controller neural network and one or more model weights of the controller neural network; obtain training data; generate an output by the candidate neural network performing a specific task using the training data as an input; determine a loss value using a loss function that considers the output of the candidate neural network and at least a portion of the training data; adjust the one or more model weights of the controller neural network based on the loss value; and {01198385}22Attorney Doc. No.: TRI-520-APATENT output the candidate neural network” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488